Blandin, J.
The only question before us is whether there is evidence to support the Trial Court’s decree with reference to the division of property. Ballou v. Ballou, 95 N. H. 105, and cases cited. We believe that there is such evidence and therefore the exceptions must be overruled. Ballou v. Ballou, supra. The record discloses testimony on which the Court could find that the reason for the break up of this home after twenty-five years of reasonably successful existence was that the wife had become attached to another man and refused to give him up in spite of the husband’s offers to let bygones be bygones, if she would only do so. It could also be found that the husband has been an exceptionally steady and hard working man since their marriage and has contributed by far the major portion of the money and effort to the purchase and maintenance of their home. Further important considerations are that the wife is self-supporting, and earning some $40 weekly, while as to their two children, one is married and the other is self-supporting.
We do not believe it necessary to further detail the evidence as the record shows that the Court acted well within the bounds of reason.

Decree affirmed.

All concurred.